Note: This disposition is nonprecedential.


 United States Court of Appeals for the Federal Circuit

                                       2008-3149

                                 GARY W. UPSHAW,

                                                             Petitioner,

                                          v.

                    DEPARTMENT OF HOMELAND SECURITY,

                                                             Respondent.


      Morris E. Fischer, of Bethesda, Maryland, argued for petitioner.

       Anthony W. Moses, Trial Attorney, Commercial Litigation Branch, Civil Division,
United States Department of Justice, of Washington, DC, argued for respondent. With
him on the brief were Gregory G. Katsas, Assistant Attorney General, Jeanne E.
Davidson, Director, and Kirk T. Manhardt, Assistant Director. Of counsel was David M.
Hibey, Trial Attorney.

Appealed from: Arbitrator’s Decision
                     NOTE: This disposition is nonprecedential.

United States Court of Appeals for the Federal Circuit

                                     2008-3149


                               GARY W. UPSHAW,

                                                     Petitioner,

                                          v.

                    DEPARTMENT OF HOMELAND SECURITY,

                                                     Respondent.




                                  Judgment


ON APPEAL from the       Arbitrator’s decision

in CASE NO(S).           FMCS 070509-02934-1

This CAUSE having been heard and considered, it is

ORDERED and ADJUDGED:

      Per Curiam (LOURIE, RADER, and LINN, Circuit Judges).

                         AFFIRMED. See Fed. Cir. R. 36.


                                          ENTERED BY ORDER OF THE COURT




DATED December 5, 2008                     /s/ Jan Horbaly
                                          Jan Horbaly, Clerk